DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/FR2014/000138 filed 06/18/2014, which claims benefit of the French Application No. FR13/01459, filed 07/21/2013, has been received and acknowledged.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/06/2022 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection of claims 1-8, 16-22, and 24-26 under 35 U.S.C. § 112 have been fully considered and are persuasive. The rejection has been withdrawn.
Applicant’s arguments regarding the rejection of Claims 1-8, 16-22, and 24-26 under 35 U.S.C. § 103 over Spangel (WO 2009/036953) in view of Garat (U.S. 2012/0258010), Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363) and Heymes (U.S. 2010/0126637) have been fully considered and are persuasive. All rejections on record have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-8, 10-11, 16, 18-22, 24, and 27 are allowed.
The following is an examiner’s statement of reasons for allowance. The instant claims are drawn to a method for manufacturing an extruded, rolled, and/or forged product made of an aluminum alloy containing aluminum. The method includes preparing a molten metal bath comprising the components shown below within Table I. The method includes casting a raw form from said molten metal bath, homogenizing said raw form by a heat treatment in which the temperature at mid-thickness of the raw form reaches at least 510°C for at least 10 hours. The method includes hot working said raw form that has been homogenized from the previous step into an extruded, rolled, and/or forged product. The method includes solution heat treating said product at a temperature of at least 515°C and quenching said product. The method includes controlled stretching said product that has been solution heat treated and quenched from the previous step with a permanent set of 0.5 to 5.0%. The method includes aging said product stretched with a permanent set from the previous step by heating the product to a temperature of 150 to 160°C to 5 to 70 hours. The method includes the extruded, rolled, and/or forged product comprising a thickness of at least 12 mm, a compressive yield stress in a longitudinal direction of at least 645 MPa, and an elongation in a longitudinal direction of at least 7%. 

Table I - The composition of Claim 1.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
4.3-5.2
0.9-1.2
0.2-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.


The closest prior art includes the following:

Spangel (WO 2009/036953)
Spangel teaches a method for manufacturing (Page 2, Lines 31-32) an extruded, rolled, or forged (Page 5, Lines 24-25) product made of an alloy containing the components provided below in Table II (Page 2, Line 33 through Page 3, Line 4). Spangel teaches casting the raw form from a molten metal bath (e.g., casting stock of an ingot of an Al-Cu-Li-alloy) (Page 6, Line 4). Spangel teaches homogenizing the raw form by a heat treatment in which the temperature is in the range of 475°C to 535°C (Page 6, Lines 27-34), more specifically, Spangel teaches an example in which the homogenizing heat treatment is performed at 520°C for 24 hours (Page 8, Lines 23-24). Spangel teaches hot working the raw form and subsequently hot rolling into a product (Page 8, Lines 25-26). Spangel teaches solution heat treating the product at a temperature of 520°C and quenching (Page 8, Lines 27-28). Spangel teaches controlled stretching of the product with permanent set of 0.5 to 5% (Page 7, Line 15; Page 8, Lines 28-29). Spangel teaches the aforementioned method can be used in a thickness range of at most 12.5mm (Page 7, Line 30). 
However, while Spangel does teach aging the product by heating to a temperature of 170°C for up to 48 hours (Page 8, Lines 29-31), Spangel is silent to heating to a temperature of 150 to 160°C for 5 to 70 hours. Furthermore, Spangle teaches a magnesium content of 0.2% to 0.8% wt% and a silver content of 0.1% to 0.8% wt%, while the instant claims are directed toward a much narrower range of magnesium content, i.e., 0.1% to 0.25% wt% and a much narrower range of silver content, i.e., 0.2% to 0.25% wt%.

Table II - The composition of Claim 1 compared to the composition of Spangel.
Ref.
CuWt %
LiWt %
AgWt %
MgWt %
Zr
Wt %
Ti
Wt %
Zn
Wt %
Mn
Wt %
Fe
Wt %
Si
Wt %
Add. Elem.
Wt %
AlWt %
Claim 1
4.3-5.2
0.9-1.2
0.2-0.25
0.1-0.25
0.08-0.18
0.01-0.15
≤ 0.2
≤ 0.6
≤ 0.1
≤ 0.1
≤ 0.05
Bal.
WO
‘953
3.4-5.0
0.9-1.7
0.1-0.8
0.2-0.8
0.05-0.3
0.03-0.3
≤ 1.5
0.1-0.9
≤ 0.15
≤ 0.5
≤ 0.05
Bal.


Wu (Wu, X.z., et al. “Effect of Minor Silver Addition on Microstructure and Properties of Al-8Zn-1.Cu-1.3Mg-0.1Zr Alloys.” Advanced Materials Research, vol. 834-836, 2013, pp. 360–363)
Wu teaches a study into the effect of minor silver additions on the microstructure and properties of aluminum alloys (abstract). Wu teaches that additions of between 0.1 and 0.2 wt% increase tensile strength (page 361, Results and Discussion).
However, Wu teaches that the material properties of aluminum alloys quickly degrade when the silver alloy approaches 0.2 wt% thus teaching away from the instant amounts of 0.2-0.25 wt% (page 361, Results and Discussion). 

Heymes (U.S. 2010/0126637)
Heymes teaches an aluminum-copper-lithium product having a composition substantially similar to both Spangel and applicant (abstract; paragraphs [0016]-[0019]). Heymes teaches aging a product stretched with a permanent set of 1 to 5% by heating to a temperature of between 140°C to 170°C for between 5 and 70 hours, preferably between 148°C and 155°C for between 10 to 40 hours (paragraph [0062). Heymes teaches this feature makes it possible to achieve a particularly high level of toughness (paragraph [0062]). 
However, Heymes does not teach the remaining deficiencies of Spangel and Wu noted above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restrictions
Claims 10 & 11 are cancelled as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN L HECKMAN/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735